.




                                              EC




Honorable Robert S. Calve&
Comptroller of Public Accounts
State Capitol Building
Austin, Texas
                                    Opinion   No.   C-494

                                    Re:   Payment of claim for
                                          printing certain forms
                                          for the Texas Game and
Dear Mr. Calvert:                         Fish Commission.
       You have requested our opinion on the legality of a
claim of the Moore Business Forms, Inc., for unpaid invoices
for printing licenses for the Game and Fish Commission, now
Parks and Wildlife Commission.
       The claim involved in your request was submitted to
this office by the Claims and Accounts Committee of the House
of Representatives of the 59th Legislature, and, on April 12,
1965, this office approved said claim, stating in a memorandum:

            "This claim was originally disapproved,
       however on April 9, 1965, additional lnforma-
       tion was furnished, and In view of this in-
       formation, this claim Is now approved.
            "According to the letter dated February
       19, 1965, from J. Weldon Watson, Executive
       Director, to Honorable Tommy Shannon, Chair-
       man of the Committee on Claims and Accounts,
       'In the year 1962, Moore Business Forms, Inc.
       was awarded a contract by purchase order
       through the State Board of Control for the
       printing of licenses for this department.'
       Following this purchase order, a reorder of
       hunting license forms was made. At the time
       of this reorder, it was the opinion of the
       Board of Control, the Game and Fish Commls-
       slon and Moore Business Forms, Inc., that the
       reorder was covered by the original contract.
       When invoices were presented for payment, the

                                 -2336-
Hon. Robert S. Calvert, page 2 (C-494)


      Board of Control determined that the purchase
      order did not provide for reorders. In my
      opinion, this conclusion was based on the
      fact that the Board of Control considered
      only the purchase order form, rather than
      the specifications on which the purchase
      order was made. The specifications do not
      contain a limit as to quantity. Only the
      purchase order, pursuant to the specifica-
      tions, was limited in quantity. Therefore,
      unless the specifications contained a pro-
      vision which limited the number of purchase
      orders to be made, the contract did not pre-
      vent additional purchase orders from being
      made pursuant to the specifications. The
      original contract having been approved by
      the Governor, Secretary of State and Comp-
      troller, In compliance with Section 21 of
      Article XVI of the Constitution of Texas, it
      is my opinion that State v. Steck, 236 S;W.
      2d 866, does not apply to this claim, since
      this claim is supported by a valid contract,
      executed in accordance with the pre-existing
      law. In other words, in determining whether
      a claim is supported by pre-existing law, you
      not only look to the purchase order, pursuant
      to the specifications, but al,soto the speci-
      fications themselves. This is especially true
      in the instant case, since at the time the
      purchase was made, all parties were in agree-
      ment that the contract authorized this pur-
      chase."
       In view of the foregoing, you are advised that the claim
submitted with your request constitutes a legal obligation of
the State of Texas and is now payable.
                         SUMMARY
            The claim of Moore Business Forms, Inc.,
      for printing of licenses for the Game and Fish
      Commission,  now Parks and Wildlife Commission,
      awarded by the Board of Control, is a valid
      obligation of the State of Texas,  since the




                            -2337-
Hon. Robert S. Calvert, Page 3 (C-494)


        claim is supported by a valid contract exe-
        cuted in accordance with the pre-existing
        law.
                          Yours very truly,
                          WAGGONER CARR
                          Attorney General




JR:ms
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
Gordon Houser
Roger Tyler
Ivan Williams
Larry Craddock, Jr.
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                              -2338-